 


114 HR 914 IH: To direct the Secretary of Defense and the Secretary of Veterans Affairs to jointly operate the Federal Recovery Coordination Program, and for other purposes.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 914 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Ms. Graham (for herself and Mr. Buck) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Defense and the Secretary of Veterans Affairs to jointly operate the Federal Recovery Coordination Program, and for other purposes. 
 
 
1.Improvement of Federal Recovery Coordinator Program 
(a)Provision of collaborative recovery coordinator trainingThe Secretary of Veterans Affairs shall provide collaborative recovery coordinator training at a qualified nursing or medical school selected by the Secretary (hereinafter in this section referred to as the qualified nursing or medical school), to lead systematic evidence review of care coordination and consensus conference to build the model on evidence-based guidelines. (b)Literature review; consensus conference (1)In generalThe qualified nursing or medical school is hereby designated to lead literature review and development of evidence-based guidelines for recovery coordination, development of training modules for care coordination and software that is compatible with Department of Veterans Affairs systems for recovery coordination. The qualified nursing or medical school is hereby designated to lead a consensus conference on evidence-based care coordination. 
(2)Authorization of appropriationsThere is authorized to be appropriated $1,200,000 to carry out this subsection. (c)Care Coordination Software Development (1)In generalThe Secretary of Veterans Affairs shall— 
(A)enter into a subcontract with an appropriate entity for the development of care coordination software; (B)carry out a conference for recovery coordinator tool validation; and 
(C)carry out a software pilot program. (2)Authorization of appropriationsThere is authorized to be appropriated $1,200,000 to carry out this subsection. 
(d)Recovery coordinator training 
(1)In generalThe qualified nursing or medical school is authorized to train 45 recovery coordinators.  (2)Authorization of appropriationsFor each of fiscal years 2016, 2017, and 2018, there is authorized to be appropriated $500,000 for training authorized under this subsection. 
2.Joint operation of Federal Recovery Coordination Program 
(a)Federal Recovery Coordination ProgramIn carrying out the Federal Recovery Coordination Program (in this section referred to as the Program), the Secretary of Defense and the Secretary of Veterans Affairs shall ensure that— (1)the program is operated jointly by the Secretaries; 
(2)the administration of the Program is not delegated to an individual outside the respective office of each Secretary; (3)the program assists— 
(A)members of the Armed Forces with severe or catastrophic injuries or illnesses who are unlikely to return to active duty and will most likely be medically separated under chapter 61 of title 10, United States Code; and (B)members of the Armed Forces and veterans whose individual circumstances (including illness, injury, mental health, family situation, and unique benefit needs) are determined by the Secretary concerned to cause difficulties to the member or veteran in transitioning to civilian life; 
(4)in referring members and veterans described in paragraph (3) to the Program, the Secretary of each military department and the Secretary of Veterans Affairs makes such referrals at the earliest time feasible, including by the date that is 180 days before the last day of the month in which a member is expected to be retired or separated from the Armed Forces; and (5)each department and agency of the Federal Government, including the Department of Defense and the Department of Veterans Affairs, provides a Federal Recovery Coordinator of the Program with the information, coordination, and cooperation necessary for the Coordinator to assist members and veterans participating in the Program, including the maximum amount of information, coordination, and cooperation available to allow the Coordinator to— 
(A)ensure the efficient recovery, transition, and reintegration of such members and veterans; (B)act as a liaison between such members and veterans and the team of care providers and other personnel involved with the recovery, transition, and reintegration of the member or veteran, regardless of whether such team is under the Secretary of Defense or the Secretary of Veterans Affairs; and 
(C)work closely with case and care-management programs that assist such members and veterans. (b)Plan and memorandum of understandingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall— 
(1)jointly develop a plan to carry out subsection (a); (2)enter into a memorandum of understanding to jointly carry out the plan beginning 90 days after the date on which the memorandum is entered into; and 
(3)jointly submit to the appropriate congressional committees such plan and memorandum. (c)ReportNot later than 180 days after the date on which the memorandum of understanding under paragraph (2) of subsection (b) goes into effect, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report describing and evaluating the implementation of such memorandum and plan under paragraph (1) of such subsection. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The Committees on Armed Services of the House of Representatives and Senate. 
(2)The Committees on Veterans' Affairs of the House of Representatives and Senate.  